t c memo united_states tax_court walther guerrier jr petitioner v commissioner of internal revenue respondent docket no 4512-o1l filed date walther guerrier jr pro_se rosemarie d camacho and lewis j abrahams for respondent memorandum opinion chiechi judge this case is before us on petitioner’s motion to dismiss for lack of jurisdiction petitioner’s motion and respondent’s motion to dismiss for lack of jurisdiction respondent’s motion the court held a hearing on each of those motions we shall deny petitioner’s motion and grant respon- dent’s motion background the record establishes and or the parties do not dispute the following at the time the petition for lien or levy action under sec_6320 or sec_6330 was filed petitioner resided in far rockaway new york respondent’s transcripts for petitioner’s taxable years and indicate that he did not file a federal_income_tax return return for either of those years and that respondent prepared a substitute for return for each such year on a date not disclosed by the record respondent mailed to petitioner a notice_of_deficiency notice with respect to his taxable years and the u s postal service postal service returned that notice to respondent because petitioner no longer resided at the address for petitioner shown on the envelope in which the notice was mailed and petitioner’s request to the postal service to forward his mail to a new address had expired on date respondent assessed the federal_income_tax tax due for each of the petitioner’s taxable years and as shown in the substitute for return for each such year that respondent had prepared and issued notices and demands for payment of such taxes ‘al1l section references are to sections of the internal_revenue_code in effect at all relevant times all rule refer- ences are to the tax_court rules_of_practice and procedure on date respondent issued to petitioner a notice_of_intent_to_levy with respect to his assessed tax_liability for each of the years and notice_of_intent_to_levy on date petitioner timely filed form request for a collection_due_process_hearing request for appeals_office hearing with respect to the notice_of_intent_to_levy in an attachment to the request for appeals_office hearing petitioner stated in pertinent part t am challenging the appropriateness of the collec-- tion action as specified in section c a since the irs denied all of my requests for the initial examinations and interviews as provided for in publication sec_1 in addition no lien for taxes pursuant to code sec_6321 and sec_6322 is possible because no valid underlying assessment was ever made in addition i never received the statutory notice_and_demand for payment of the taxes at issue as required by code sec_6203 sec_6321 and sec_6331 if the appeals officer 1s going to claim that a particular document sent to me by the irs was a notice_and_demand for payment then i am requesting that he also provide me with a t d or treas reg which identifies that spe- cific document as being the official statutory notice_and_demand for payment in addition i am challenging the existence of the underlying tax_liability as i am authorized to do in code sec_6330 b in addition i did not receive a valid notice_of_deficiency in connection with any of the years at issue i am also requesting that the appeals officer have at the due process hearing a copy of the summary record of assessment form c together with the pertinent parts of the assessment which set forth the name of the taxpayer the date of the assessment the character of the lia- bility assessed the taxable_period and the amount assessed as provided for in treas reg section in addition i want to see proof that a purported - - deficiency_notice was actually sent to me also since sec_6330 requires that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met i am requesting that the appeals officer have such verifica-- tion with him at the appeals_conference however if the verification called for by section c is signed by someone other than the secretary himself than sic - in line with the supreme court’s holding in federal crop ins corp v merril 92_led_11 - i am requesting that the appeals officer also have a delegation_order from the secretary delegating to that person the authority to prepare such a verification in response to petitioner’s request for appeals_office hearing on date appeals officer carol berger appeals officer who at that time was with respondent’s appeals_office in new york city sent a letter appeals officer’s date letter to petitioner in which she scheduled an appeals_office hearing on date in the appeals officer’s date letter the appeals officer asked petitioner to bring to the scheduled appeals_office hearing a completed return for each of the years and as well as any other docu- ments pertaining to petitioner’s tax_liability for each of those years the appeals officer made that request to petitioner because any such returns and documents might have served as a means of reducing or eliminating the amount of petitioner’s respective tax_liabilities for and that respondent had assessed against him on date petitioner attended an appeals_office hearing with the appeals officer with respect to the notice_of_intent_to_levy regarding petitioner’s tax_liabilities for and date appeals_office hearing at that hearing petitioner showed the appeals officer form 1040a u s individual_income_tax_return form 1040a that he had prepared for each of his taxable years and petitioner’s signature appeared on each of those forms next to petitioner’s signature in form 1040a for was the date date next to petitioner’s signature in the form 1040a for was the date date in form 1040a for each of the years and petitioner reported dollar_figure of wage or any other income claimed no deductions or exemptions and requested a refund in an amount equal to the total_tax that he claimed was withheld for each of those years attached to form 1040a for each of petitioner’s taxable years and was a two-page document that document stated in part i walther guerrier jr am submitting this as part of my return even though i know that no section of the internal_revenue_code establishes an income_tax_liability as for exam-- ple code sec_4401 sec_5005 and sec_5703 do with respect to wagering alcohol and tobacco taxes provides that income taxes have to be paid on the basis of a return as for example code sec_4374 sec_4401 c a and b do with respect to other taxes i am filing anyway because i know the government has prosecuted others for failing to file income_tax returns by erroneously invoking code sec_7201 and sec_7203 therefore this return is not being filed voluntarily but is being filed out of fear that if i did not file this return i could also be illegally prosecuted for failing to file income_tax return in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return b in another place it directs me to code sec_6001 this section provides in relevant part that whenever in the judgment of the secretary it is necessary he may require any person by notice served on such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title since the secretary_of_the_treasury did not serve me with any such notice and since no legislative_regulation exists requiring anyone to file an income_tax return i am again informed by the privacy_act notice that i am not required to file an income_tax return with respect to the information i included in my return i wish to point out that the courts have ruled that a form with ‘zeros’ inserted in the space provided qualified as a return it should also be noted that i had zero income according to the supreme court’s definition of income since in merchant’s loan trust c v smietanka 255_us_509 at pages that court held that the word income must be given the same meaning in all the income_tax acts of congress that was given to it in the corporation excise_tax act of there- fore since i had no earnings that would have been taxable as income under the corporation excise_tax act of i can only swear to having zero income obviously since i know the legal defi- nition of income if i were to swear to having re- ceived any other amount of income i would be commit-- ting perjury therefore not wishing to commit - jj - perjury i can only swear to having zero income xk k in addition to the foregoing contentions and arguments of petitioner that appeared in the two-page document that he attached to each of the form sec_1040a for and that he prepared petitioner advanced additional contentions and argu- ments in that document all of which the court finds to be groundless and frivolous at the date appeals_office hearing petitioner informed the appeals officer that he had filed returns for each of the years and and that he had received a notice from respondent in which respondent indicated that respondent consid- ered each of those returns to be frivolous at the date appeals_office hearing the appeals officer attempted to discuss with petitioner the amount of tax that he owed for each of the years and and the proper way to prepare form_1040 for each of those years petitioner did not provide the appeals officer with a return for each of the years and in which he reported his wage and any other income and claimed deductions or a filing_status different from that shown in the substitute for return that respondent prepared for each of those years if he had the appeals officer would have sent such returns and any other information that petitioner provided to her to respondent’s examination_division for review in order to determine whether petitioner’s tax_liability for each - of the years and should be reduced from the respective tax_liabilities for those years which respondent had computed and assessed and to which the notice_of_intent_to_levy pertained at the date appeals_office hearing the appeals officer attempted to explain to petitioner respondent’s basis for the tax_assessment against him for each of the years and the appeals officer explained to petitioner that respon- dent calculated his tax_liability for each of the years and by preparing a substitute for return for each of those years on the basis of the information reflected in form_w-2 wage and tax statement form_w-2 and form_1099 that certain payors issued to petitioner for each of those years the appeals officer further explained to petitioner that in preparing each such substitute for return in order to arrive at petitioner’s tax_liability for each of the years and respondent deter- mined petitioner’s tax_bracket and the amount of tax due and subtracted any credits to which he was entitled petitioner did not want to discuss at the date appeals_office hearing the amount of tax that he owed for each of the years and or the proper way in which to prepare form_1040 for each of those years nor did petitioner wish to discuss collection alternatives at the date appeals_office hearing at the date appeals_office hearing petitioner - - advised the appeals officer that he did not believe that wages are income at that hearing petitioner raised various matters with the appeals officer relating to why he had to pay tax why he had to file a return who had the authority to sign a notice_of_deficiency and what provision of the law made him liable for tax at the conclusion of the date appeals_office hearing the appeals officer advised petitioner that she intended to sustain the proposed levy action and that he would have the right to appeal her decision to this court on date respondent’s appeals_office sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or with respect to his taxable years and notice_of_determination the notice_of_determination stated in pertinent part if you want to dispute this determination in court you must file a petition with the united_states tax_court for a redetermination within days from the date of this letter on date petitioner filed a petition in response to the notice_of_determination that petition was mailed to the at the hearing that the court held on petitioner’s motion petitioner conceded that he received form_w-2 for each of the years and and that each of those forms correctly reflected the_amount_of_wages that he received during each of those years according to petitioner form 1040a that he pre- pared for each of the years and reported dollar_figure of wage income because wages are not income -- - court via postal service express mail the postal service postmark for that mailing bore the date date discussion petitioner’s motion in petitioner’s motion petitioner asks the court to dismiss this case for lack of jurisdiction on the ground that the notice_of_determination is invalid because he did not have an appeals_office hearing in addition to petitioner’s motion petitioner filed a document entitled memorandum of law in support of petitioner’ s motion to dismiss for lack of jurisdiction peti- tioner’s memorandum we believe that petitioner’s memorandum is a document that was used in another context and that it is not pertinent or relevant to the instant case by way of illustra- tion petitioner’s memorandum refers consistently throughout to petitioner as being a woman and not a man in addition peti- tioner’s memorandum identifies respondent’s appeals officer who for example petitioner’s memorandum states in pertinent part petitioner refused to waive her right to the cdp hear- ing referred to over and over again in both the law and its implementing regulation in addition petitioner expected her daughter to whom she had given her power_of_attorney to represent her at the hearing since her daughter is far more articulate then sic 1s peti- tioner and she also has a greater understanding of the laws at issue petitioner also wanted a court reporter present at her hearing so she would have an official transcript to support any petition she might subsegquently file with the tax_court to contest any adverse cdp determination emphasis added held the hearing with petitioner as jose gonzales and not carol berger petitioner’s memorandum also indicates that petitioner has an anxiety disorder and suffers from depression and so could not effectively represent herself at a cdp ‘hear- ing ’ especially an ersatz one conducted over the telephone appeals officer carol berger held a face-to-face hearing and not a hearing conducted over the telephone with petitioner on date moreover there 1s no suggestion in the record that petitioner was suffering from any kind of anxiety disorder or depression at that hearing a final illustration that petitioner’s memorandum is a document that was used in another context and that is not pertinent or relevant to the instant case is the reference in that memorandum to taxable years that are not involved in the instant case and to other informa- tion that is inapplicable to this case at the court’s hearing on petitioner’s motion petitioner testified that he did not have an appeals_office hearing in support of that position petitioner further testified that the appeals officer did not discuss with him the issues that he wanted to raise such as what law makes him liable for tax how respondent calculated his tax_liability for each of the years and and similar matters at the court’s hearing on petitioner’s motion petitioner did not appear to the court to have any kind of disorder whatso- ever whether due to anxiety depression or any other cause -- we recently held that in determining the validity of a notice_of_determination for jurisdictional purposes we shall not look behind such a notice in order to ascertain whether the taxpayer was afforded an appropriate hearing with respondent’s appeals_office ’ lunsford v commissioner t c ___ in so holding in lunsford we overruled 115_tc_417 to the extent that it required the court to look behind a notice_of_determination to ascertain whether a proper hearing opportunity was given in order to decide whether such a notice was valid lunsford v commissioner supra in the instant case we are not required to look behind the notice_of_determination in order to determine the validity of that notice id without looking behind the notice of determi- nation in the instant case we find on the record before us that that notice is facially valid we shall deny petitioner’s motion respondent’s motion in respondent’s motion respondent asks the court to dismiss although under lunsford v commissioner t c we shall not look behind a notice_of_determination in order to ascertain whether the taxpayer was afforded an appropri- ate hearing with respondent’s appeals_office on the record before us we reject petitioner’s contention that the appeals_office did not hold the hearing to which he was entitled under sec_6330 on that record we find that on date the appeals_office held the hearing with petitioner that sec_6330 requires and allowed petitioner to raise at that hearing relevant issues relating to the proposed levy for each of his taxable years and - - this case for lack of jurisdiction on the ground that petitioner filed the petition in this case after the 30-day period pre- scribed by sec_6330 petitioner does not dispute that his petition in response to the notice_of_determination was mailed via postal service express mail on date or that the petition was filed on date both of which dates exceed the 30-day period prescribed by sec_6330 instead petitioner argues that respondent’s motion should be denied because it was not clear to him whether in calculating the day period prescribed by sec_6330 the days to which that section refers and to which the notice_of_determination refers are calendar days or business days we conclude that the days provided in sec_6330 for timely filing a petition in the tax_court with respect to a determination under sec_6330 and sec_6320 are calendar days and not business days see 52_tc_468 on the record before us we find that petitioner was required to file a petition in response to the notice_of_determination on or before date which was not a saturday a sunday or a legal_holiday in the district of columbia and which i sec_30 calendar days after date the date on which respondent issued the notice of determi- nation see sec_6330 see also rule petitioner filed -- the petition in this case on date on the instant record we find that petitioner did not file the petition within the 30-day period prescribed by sec_6330 we shall grant respondent’s motion an appropriate order denying petitioner’s motion and granting respon- dent’s motion will be entered ‘petitioner is not considered to have filed the petition on date the date of the postal service postmark on the envelope in which he mailed his petition to the court that is because date does not fall within the 30-day period prescribed by sec_6330 see sec_7502 and a
